Matter of Harris (2017 NY Slip Op 04951)





Matter of Harris


2017 NY Slip Op 04951


Decided on June 15, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 15, 2017

[*1]MARK ANDREW HARRIS, Respondent. (Attorney Registration No. 4128252)

Calendar Date: May 30, 2017

Before: Peters, P.J., Garry, Clark, Mulvey and Aarons, JJ.


Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for petitioner.
Mark Andrew Harris, London, United Kingdom, respondent pro se.

Per CuriamMEMORANDUM AND ORDER
Respondent was admitted to practice by this Court in 2003 and lists a business address in the United Kingdom with the Office of Court Administration (hereinafter OCA). This Court suspended respondent from the practice of law in New York in 2014 due to conduct prejudicial to the administration of justice
arising from his failure to comply with the attorney registration requirements of Judiciary Law § 468-a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1 (113 AD3d 1020, 1035 [2014]; see Judiciary Law § 468-a [5]; Rules of Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d]). Respondent moves for his reinstatement (see Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.16 [a]; Rules of App Div, 3d Dept [22 NYCRR] § 806.16 [a]), and petitioner opposes the motion by correspondence from its Chief Attorney.
OCA records indicate that, despite previously curing his attorney registration delinquency, respondent has now again fallen delinquent, having failed to timely register for the [*2]current biennial period. He therefore cannot establish his entitlement to reinstatement and his motion must be denied (see Matter of Ostroskey, ___ AD3d ___ [decided herewith]).
Peters, P.J., Garry, Clark, Mulvey and Aarons, JJ., concur.
ORDERED that the motion for reinstatement by respondent is denied.